Citation Nr: 0318935	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-11 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include post-traumatic stress disorder (PTSD) 
and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to April 
1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) by means of a January 1999 rating decision rendered 
by the Philadelphia, Pennsylvania, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In January 2001, the veteran testified at hearing in 
Washington, DC, before the undersigned Member of the Board.  
A transcript of this hearing has been associated with the 
claims folder.  

In September 2001, the Board remanded the case for further 
development.  After further development at the RO, the case 
has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Service medical records show that the veteran sustained 
injuries to his hands and face from an in-service fire and 
was treated for an adjustment disorder.  

3.  The medical evidence shows that the veteran is presently 
diagnosed with PTSD and depression secondary to his PTSD.  
   
3.  The record does not show that the veteran engaged in 
combat with the enemy.  
   
4.  The veteran's alleged in-service stressors of sexual 
assault have not been verified by official records or 
corroborated by service records or other credible evidence.  
   
5.  The diagnosis of PTSD is not based on a corroborated 
stressor. 

6.  The veteran's depression and major depressive disorder 
have been attributed to his alleged sexual trauma and PTSD.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and depression, was not incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.104, 3.303, 3.304, 3.306 (2002); 
VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14 (April 
30, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefit at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).  VA must inform the veteran whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By various correspondence from the RO as well as 
Statements of the Case issued during the course of the 
appeal, the veteran was informed of the provisions of the 
VCAA including VA's duty to notify him about his claim and 
its duty to assist him in obtaining evidence for his claim.  
In particular, by letters dated in March and December 2002, 
he was informed of the evidence necessary to establish 
entitlement to the benefits sought, what VA had done to help 
him with his claim, what evidence was still needed from the 
veteran, and what the veteran could do to help with his 
claim.  Accordingly, the Board finds that the duty to inform 
the veteran of required evidence to substantiate his claim 
has been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The veteran's service records and post 
service medical records are presently associated with the 
claims folder.  Accordingly, the Board finds that the RO has 
made reasonable attempts to obtain medical records referenced 
by the veteran, and that VA's duty to assist the claimant in 
obtaining pertinent medical records is satisfied.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran has been afforded several VA psychiatric 
examinations in conjunction with his claim for service 
connection.  The reports of these examinations along with the 
other evidence of record are sufficient to decide the 
veteran's claim.  38 U.S.C.A. § 5103A(d)(1).

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim have been satisfied.


Evidentiary Background:  Service medical records are silent 
for any treatment or diagnosis of post-traumatic stress 
disorder and they do not show any treatment or complaint 
related to a rape or sexual assault.  

The evidence reflects that the veteran was hospitalized for 
treatment of burns to his face and hands sustained in a tent 
fire in November 1977.  In addition, the veteran has a 
documented in-service history of alcohol dependence with 
inpatient treatment in August 1986 and November to December 
1986.   The hospital records from this latter admission 
reflect that the veteran began drinking at the age of 13.  He 
reported two prior Article 15's related to alcohol problems 
and he had been arrested for driving under the influence in 
June 1986.  A history of prior drug use was also noted.  The 
veteran reported marital problems and anger toward his wife.  
A subsequent entry in the veteran's service medical records 
dated in June 1990 indicates that the veteran was seen for an 
adjustment disorder and depressed mood.  On mental status 
examination prior to separation, he was found to be normal.  

Service personnel records show that the veteran voluntarily 
extended his period of enlistment for three years in June 
1983.  In July 1984, the veteran was awarded his second of 
three Good Conduct Medals.  He was awarded this decoration 
based on his "exemplary behavior, efficiency and fidelity 
from June 1981 to June 1984."  
Thereafter, in May 1985, he reenlisted for an additional four 
years.  That same month, he also received an Army Achievement 
Medal based on meritorious service for his period of service 
from May 1982 to May 1985.  While released from an in-service 
leadership development course for disciplinary reasons in 
February 1986, the veteran was awarded his third Good Conduct 
Medal for exemplary conduct, efficiency and fidelity for the 
period from June 1984 to June 1987.     

In April 1991, the veteran was separated from active duty as 
he failed to make significant progress in reversing his past 
abuse of alcohol and for serious misconduct.  It was noted 
that he received Article 15 non-judicial punishments for 
assault in February 1989 and driving under the influence 
(DUI) in January 1991.  His punishment included a reduction 
in grade.  Service personnel records indicate that the 
veteran's January 1991 punishment was initially suspended; 
however, in February 1991, the suspension was vacated as the 
veteran had an additional DUI and he had driven with a 
suspended license.  

Post-service VA medical records show that the veteran 
underwent inpatient alcohol and drug rehabilitation from 
September to October 1991.  The discharge summary indicates 
that the veteran had an 18-year drinking problem.

In October 1997, the veteran was afforded a VA psychiatric 
examination.  He reported a history of heavy drinking, 
shakes, and blackouts.  He also had a history of cocaine 
abuse.  He alleged that an officer molested him during active 
duty; however, no investigation had been conducted.  He 
allegedly reported the incident, but nothing was done about 
it.  Pertinent diagnosis was atypical psychosis associated 
with substance abuse.  

In March 1998, the veteran received VA substance abuse 
treatment.  He admitted to cocaine, alcohol, and opioid 
(heroin) dependencies.  A 22-year history of alcohol and drug 
use was noted.  He smoked crack cocaine and drank at least 
four 40 ounce container of malt liquor daily.  Assessments of 
substance dependence, continuous, alcohol and cocaine and a 
history of depression and PTSD were rendered.  The veteran 
was on a period of leave without pay from the Postal Service 
due to excessive tardiness and absenteeism associated with 
his chemical dependence.  

In April 1998, the veteran filed a claim for service 
connection for PTSD.  He reported several in-service 
stressors that he attributed to his claimed PTSD.  One 
stressor was the 1977 tent fire in which his hands were 
burned.  He reported nightmares in which he was trapped in a 
sleeping bag in the fire.  His other stressor involved an 
alleged rape by an officer while he was serving in Germany in 
1984.  According to the veteran, this incident was reported 
to authorities and a full investigation was conducted.  He 
reported nightmares and intrusive thoughts of this assault 
and that he had homosexual tendencies as a result of it.  

The veteran was afforded another VA psychiatric examination 
in September 1998.  He reported that, in 1977, he was driving 
a lieutenant back to camp after being in the field when the 
lieutenant raped him.  The very next morning he was involved 
in a tent fire and received second-degree burns.  He never 
reported this assault.  He also reported he had unconsenting 
oral sex with another officer from 1983 to 1984.  As a result 
of these traumatic events, he had occasional nightmares about 
being attacked and frequent intrusive thoughts about being 
attacked.  He reported significant anxiety and flashbacks.  
He reported that his first marriage broke up as a result of 
these incidents.  Pertinent diagnoses were PTSD; major 
depressive disorder secondary to PTSD; alcohol dependence, in 
remission; and cocaine and heroin dependence, in remission.  

In a June 1999 statement, the veteran provided additional 
details of his claimed in-service stressors.  He reported 
that his first sexual assault occurred in November 1976 and 
that he reported the incident to a major, but was told that 
filing an official complaint would affect his relationship 
with his peers and his career.  He reported that following 
the tent fire in February 1977 he was hospitalized.  As a 
result of this incident, he has a lasting fear of fire.  He 
thought that the lieutenant that previously assaulted him had 
started the fire.  Between 1982 and 1985, he was sexual 
assaulted by a captain initially following a party at the 
captain's house.  He never reported this incident; however, 
another soldier had filed a report that she had seen the 
veteran and the captain engaged in a sexual act.  When 
questioned about this incident by CID, the veteran reported 
that he denied everything, as he wanted to protect his 
family.  Based on these accusations, the veteran felt 
humiliated and ashamed.  When his wife eventually learned of 
the accusation, his marriage broke up.  As a result of these 
assaults, he began drinking and using drugs.  

The veteran testified at a July 2001 hearing before the 
undersigned Member of the Board.  The veteran indicated that 
he had informed a battalion major that he had been raped.  
The major advised the veteran not to pursue this charge.  He 
reported that he was scared to report the later assaults by 
his captain.  At his hearing, the veteran submitted a June 
2001 statement from his VA psychologist which attributes the 
veteran's PTSD to his two separate incidents of sexual 
assault during his active military service.  The veteran was 
also diagnosed with major depression, recurrent, with 
psychotic features.  

In April 2003, the U.S. Armed Services Center for the 
Research of Unit Records (USASCRUR) provided the results of a 
U.S. Army Criminal Investigation Command report of alleged 
Lewd and Lascivious Acts between the veteran and Captain S.  
A fellow soldier, Sergeant R had reported that she observed 
the veteran and Captain S engaged in mutual acts of kissing 
and caressing during the period from March to April 1983.  
During the course of a formal investigation, the veteran was 
interviewed in September 1983.  At that time, he reported 
that the allegations made by Sergeant R were totally false 
and that he did not have any more than a normal relationship 
with Captain S.  The veteran reported that he was 
heterosexual and had never engaged in homosexual activity.  
The veteran reported that Captain S. had propositioned him 
for sex; however, he refused.  The final report concluded 
that the investigation failed to substantiate that the 
offense of Lewd and Lascivious Acts with another occurred as 
reported.

Legal Criteria:  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service  
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
   
Service connection for PTSD now requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2002).  Prior to the effective date of 38 C.F.R. § 
3.304(f) on June 18, 1999, and at the time the veteran filed 
his claim for service connection for PTSD, the requirements 
for service connection for PTSD were: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Generally, when a 
law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent  
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, the Board finds 
that the new regulation is potentially more beneficial in 
this veteran's case because it only requires medical evidence 
of a current diagnosis of PTSD in accordance with DSM-IV, but 
no longer requires a "clear" diagnosis of PTSD (which could 
include a diagnosis based on a version of DSM prior to the 
DSM-IV).

With regard to the claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims. Personal assault is an event of human design that 
threatens or inflicts harm.  Although these incidents are 
most often thought of as involving female veterans, male 
veterans may also be involved.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault. VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
veteran, asking him to provide details as to any treatment he 
had received, any family or friends he had communicated with  
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault. M21-1, Part III, 5.14 (April 30, 1999).  See also YR 
v. West, 11 Vet. App. 393 (1998) (5.14 is a substantive rule 
and the equivalent of a VA regulation).  
   
With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault  
occurred, alternative evidence might still establish an in-
service stressful incident. Behavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might  
indicate a stressor are (but are not limited to): (a) visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; (b) sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; (c) lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family  
illness; (d) changes in performance and performance 
evaluations; (e) lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable  
reasons for the episodes; (f) increased or decreased use of 
prescription medications; (g) increased use of over-the-
counter medications; (h) evidence of substance abuse such as 
alcohol or drugs; (i) increased disregard for military or 
civilian authority; (j) obsessive behavior such as overeating 
or undereating; (k) pregnancy tests around the time of the 
incident; (l) increased interest in tests for HIV or sexually 
transmitted diseases; (m) unexplained economic or social 
behavior changes; (n) treatment for physical injuries around 
the time of the claimed trauma but not reported as a result 
of the trauma; and (o) breakup of a primary relationship.  
M21-1, Part III, 5.14(7).  In personal assault claims, 
secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  Evidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  M21-1, Part III, 5.14(8).  
   
In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records,  
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154 (b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2002); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  
   
However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91,  
98 (1993).  


Analysis:  In this case, there is no objective evidence that 
the veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99.  The veteran's DD Form 214 and service 
personnel records do not indicate references to combat.  
Moreover, the veteran does not allege that his claimed in-
service stressors were related to combat with the enemy in 
service.  For these reasons, the Board finds that the veteran 
did not engage in combat with the enemy and that the reported 
stressors are not claimed to be related to combat.  Because 
the veteran did not engage in combat with the enemy, his lay 
testimony alone is not enough to establish the occurrence of 
the alleged stressor of personal assault.  
   
After a review of the evidence, the Board finds that the 
credible evidence of record does not show that the veteran's 
alleged stressor of a personal assault actually occurred as 
required under 38 C.F.R. § 3.304(f).  Service medical and  
personnel records are silent for any complaint of, or 
treatment for, a personal assault.  The Board has 
specifically considered whether behavior changes occurred at 
the time of the incident, or soon thereafter, as indicated by 
the M21-1, which may indicate the occurrence of an in-service 
stressor.  
   
The M21-1 contemplates that visits to a medical clinic 
without a specific diagnosis or specific ailment is a 
behavior change occurring at the time of the incident that  
might indicate a stressor.  In this case, the veteran's 
service medical records do not show that he sought any 
medical treatment at the time of the alleged ongoing in-
service sexual assaults.  Subsequent in-service medical 
records, with the exception of a June 1990 notation of an 
adjustment disorder, are silent for any complaints, 
treatment, or diagnoses of an acquired psychiatric disorder 
or residuals of a personal assault.  On the contrary, no 
acquired psychiatric disorders were noted at the time of his 
separation from active duty.    

Changes in performance and performance evaluations are 
behavior changes contemplated by M21-1 that might indicate a 
stressor.  The evidence does not show any changes in 
performance that would evidence a behavior change at the time 
of the alleged in-service sexual assaults in November 1976 
and from 1982 to 1985.  On the contrary, the veteran received 
Good Conduct Medals and an Army Achievement Medal during that 
time based on his exceptional service.  The Board notes that 
following the alleged sexual assaults, the veteran reenlisted 
in June 1983 and May 1985.  
   
Evidence of alcohol abuse is also a behavior change indicated 
by M21-1 as behavior that might indicate a stressor.  While 
the veteran had a history of alcohol dependence, he veteran 
did not receive any treatment for this until some time 
following his alleged in-service sexual assaults.  It is 
noted that the veteran's alcohol related offenses occurred 
several years following his alleged sexual trauma.  While the 
veteran has reported that he started drinking as and using 
drugs as a result of his alleged in-service sexual assaults, 
the Board notes that service medical records show that he 
started drinking at the age of 13, long before his entry into 
the Army.  The Board can find no competent evidence of record 
to substantiate the veteran's contention that he began 
drinking or abusing alcohol or drugs as a result of his 
alleged in-service assaults.  
 
Obsessive behavior is also a change contemplated by M21-1 
that might indicate a stressor.  However, the contemporaneous 
service records do not evidence an obsessive behavior.  The 
first evidence of a diagnosis of PTSD is the report of a 
March 1998 VA examination nearly seven years following his 
separation from  
active service.   
   
The veteran has testified under oath at a personal hearing 
regarding the incurrence of in-service sexual assaults in 
1976 and from 1982 to 1985.  The Board finds that his 
testimony regarding this event, as well as other significant 
facts he reported, are  
not consistent with the service medical evidence and other 
corroborative evidence.  On the contrary, during an in-
service investigation, the veteran denied having sexual 
relations with Captain S.  The Board notes that the record is 
devoid of medical or counseling treatment records following 
the incidents, military or civilian police reports, reports 
from crisis intervention or other emergency centers,  
or any medical or counseling notes to corroborate the 
occurrence of the rape.  
 
The Board finds that the evidence contemporaneous to the 
veteran's active service to include service personnel and 
medical records is more probative than the lay statements 
proffered years after his separation from active duty.  Based 
on this evidence, the Board finds that the evidence of record 
is not sufficient to establish that the alleged stressor of a 
personal assault occurred either in 1976 or from 1982 to 
1985.  Thus, the Board finds that the reported stressor of a 
personal assault is not supported by the evidence.  38 C.F.R. 
§ 3.102. 

The Board notes that the veteran also alleged in his initial 
claim for service connection that his PTSD resulted from his 
exposure to an in-service fire.  This stressor is verified by 
the service medical record.  However, the evidence does not 
show that the veteran's PTSD resulted from this stressor.  
While PTSD was diagnosed during VA examination in September 
1998, the diagnosis was based on the veteran's alleged sexual 
assaults rather than the in-service fire.  The examination 
report indicates that that his PTSD symptomatology was 
related to his alleged attacks.  Similarly, the veteran's 
treating psychologist, in her June 2001 statement, related 
the veteran's PTSD to his stressors of military sexual 
trauma, which as set forth above, is not verified.  The 
competent medical evidence of record does not show a 
diagnosis of PTSD based on the in-service fire that injured 
the veteran.  Based on the discussion above, the Board finds 
that service connection for PTSD is not warranted. 38 C.F.R. 
§ 3.304(f).  
   
Having determined that service connection for PTSD is not 
warranted, it is necessary to determine whether the veteran 
has an acquired psychiatric disorder, other than PTSD, that 
would warrant a grant of service connection.  In this regard, 
the Board notes that the evidence shows that the veteran also 
presently diagnosed with depression and a major depressive 
disorder.  While the veteran's service medical records show 
treatment for an adjustment disorder, the veteran's present 
psychiatric condition, other than PTSD, has been attributed 
by the medical examiners to his PTSD and in-service history 
of sexual assault.  As the evidence does not show that either 
condition was incurred in active service or is due to a 
service-connected disability, service connection for an 
acquired psychiatric condition, other than PTSD, is not 
warranted.   38 C.F.R. §§ 3.303, 3.310.  


ORDER

Service connection for an acquired psychiatric condition, to 
include PTSD, is denied.  



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



